Case 1:20-cv-03274-VM Document 57-1 Filed 12/11/20 Page 1 of 5




               EXHIBIT A
Case 1:20-cv-03274-VM Document 57-1 Filed 12/11/20 Page 2 of 5
                Case 1:20-cv-03274-VM Document 57-1 Filed 12/11/20 Page 3 of 5
                                BARNES & THORNBURG LLP
                                              11 South Meridian Street
                                       Indianapolis, Indiana 46204-3535 U.S.A.
                                                  E.I.N. XX-XXXXXXX
                                                    (317) 236-1313

                                                                                  Invoice 2367672
                                                                                                        Page 2

ITERATIVE CAPITAL MANAGEMENT                                                      July 16, 2020
BRANDON BUCHANAN                                                                  Lawrence Gerschwer
226 EAST 54TH STREET, 2ND FLOOR                                                             -000001
NEW YORK, NY 10022

                                         PAYABLE UPON RECEIPT

       -000001
S/B KDH CONSULTING GROUP LLC

   For legal services rendered in connection with the above matter for the period ending June 30, 2020 as
described on the attached detail.

Fees for Services                                                           $

Other Charges                                                               $

TOTAL THIS INVOICE                                                          $
Case 1:20-cv-03274-VM Document 57-1 Filed 12/11/20 Page 4 of 5
Case 1:20-cv-03274-VM Document 57-1 Filed 12/11/20 Page 5 of 5
